


117 HRES 535 EH: Providing for consideration of the bill (H.R. 2467) to require the Administrator of the Environmental Protection Agency to designate per- and polyfluoroalkyl substances as hazardous substances under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980; providing for consideration of the bill (H.R. 2668) to amend the Federal Trade Commission Act to affirmatively confirm the authority of the Federal Trade Commission to seek permanent injunctions and other equitable relief for violations of any provision of law enforced by the Commission; and providing for consideration of the bill (H.R. 3985) to amend the Afghan Allies Protection Act of 2009 to expedite the special immigrant visa process for certain Afghan allies, and for other purposes.
U.S. House of Representatives
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 535
In the House of Representatives, U. S.,

July 20, 2021

RESOLUTION
Providing for consideration of the bill (H.R. 2467) to require the Administrator of the Environmental Protection Agency to designate per- and polyfluoroalkyl substances as hazardous substances under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980; providing for consideration of the bill (H.R. 2668) to amend the Federal Trade Commission Act to affirmatively confirm the authority of the Federal Trade Commission to seek permanent injunctions and other equitable relief for violations of any provision of law enforced by the Commission; and providing for consideration of the bill (H.R. 3985) to amend the Afghan Allies Protection Act of 2009 to expedite the special immigrant visa process for certain Afghan allies, and for other purposes.


That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2467) to require the Administrator of the Environmental Protection Agency to designate per- and polyfluoroalkyl substances as hazardous substances under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980. All points of order against consideration of the bill are waived. An amendment in the nature of a substitute consisting of the text of Rules Committee Print 117–10, modified by the amendment printed in part A of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce or their respective designees; (2) the further amendments described in section 2 of this resolution; (3) the amendments en bloc described in section 3 of this resolution; and (4) one motion to recommit.  2.After debate pursuant to the first section of this resolution, each further amendment printed in part B of the report of the Committee on Rules not earlier considered as part of amendments en bloc pursuant to section 3 of this resolution shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, may be withdrawn by the proponent at any time before the question is put thereon, shall not be subject to amendment, and shall not be subject to a demand for division of the question. 
3.It shall be in order at any time after debate pursuant to the first section of this resolution for the chair of the Committee on Energy and Commerce or his designee to offer amendments en bloc consisting of further amendments printed in part B of the report of the Committee on Rules accompanying this resolution not earlier disposed of. Amendments en bloc offered pursuant to this section shall be considered as read, shall be debatable for 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce or their respective designees, shall not be subject to amendment, and shall not be subject to a demand for division of the question.  4.All points of order against the further amendments printed in part B of the report of the Committee on Rules or amendments en bloc described in section 3 of this resolution are waived. 
5.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2668) to amend the Federal Trade Commission Act to affirmatively confirm the authority of the Federal Trade Commission to seek permanent injunctions and other equitable relief for violations of any provision of law enforced by the Commission. All points of order against consideration of the bill are waived. In lieu of the amendment in the nature of a substitute recommended by the Committee on Energy and Commerce now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 117–11 shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce or their respective designees; and (2) one motion to recommit.  6.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3985) to amend the Afghan Allies Protection Act of 2009 to expedite the special immigrant visa process for certain Afghan allies, and for other purposes. All points of order against consideration of the bill are waived. The amendment printed in part C of the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary or their respective designees; and (2) one motion to recommit. 
7.
(a)At any time through the legislative day of Thursday, July 22, 2021, the Speaker may entertain motions offered by the Majority Leader or a designee that the House suspend the rules as though under clause 1 of rule XV with respect to multiple measures described in subsection (b), and the Chair shall put the question on any such motion without debate or intervening motion.  (b)A measure referred to in subsection (a) includes any measure that was the object of a motion to suspend the rules on the legislative day of July 19, 2021, or July 20, 2021, in the form as so offered, on which the yeas and nays were ordered and further proceedings postponed pursuant to clause 8 of rule XX. 
(c)Upon the offering of a motion pursuant to subsection (a) concerning multiple measures, the ordering of the yeas and nays on postponed motions to suspend the rules with respect to such measures is vacated to the end that all such motions are considered as withdrawn.  Cheryl L. Johnson,Clerk. 